Exhibit John Bordynuik, Inc. BALANCE SHEET As of October 31, 2008 ASSETS (Unaudited) (Audited) CURRENT ASSETS 10/31/2008 7/31/2008 Cash $ 1,554,685 $ 2,664,386 Prepaid Expense 32,779 40,621 Accounts Receivable 54,201 61,739 Allowance for Doubtful Accounts - (61,739 ) Inventory 1,704 2,070 Payroll Advances (20 ) 870 Purchase Prepayments 197,302 - Demand Note Receivable 273,374 53,479 GST/Sales Tax Receivable 21,001 21,000 Total Current Assets 2,135,026 2,782,426 FIXED ASSETS Property Plant and Equipment - Net 366,514 283,232 Total Property Plant and Equipment 366,514 283,232 OTHER ASSETS Intangible Assets 220,349 220,348 Total Other Assets 220,349 220,348 TOTAL ASSETS $ 2,721,889 $ 3,286,006 The accompanying notes are an integral part of these financial statements. -1- John Bordynuik, Inc. BALANCE SHEET As of October 31, 2008 LIABILITIES AND STOCKHOLDER'S EQUITY (Unaudited) (Audited) CURRENT LIABILITIES 10/31/2008 7/31/2008 Accounts Payable & Accrued Expenses $ 234,827 $ 105,903 GST Tax Payable 20,936 - Deposits - Sales 54,201 - Demand Notes - Related Party 168,753 223,187 Total Current Liabilities 478,717 329,090 TOTAL LIABILITIES 478,717 329,090 STOCKHOLDER'S EQUITY Preferred Stock - Par value $0.001 Authorized: 50,000,000 Issued & Outstanding: None - - Common Stock - Par value $0.001; Authorized: 200,000,000 Issued and Outstanding: 58,621,250 and 51,285,000 58,621 58,621 Additional Paid-In Capital 3,502,777 3,502,777 Foreign Currency Translation Adjustments (452,679 ) (49,560 ) Accumulated Deficit (865,547 ) (554,922 ) Total Stockholder's Equity 2,243,172 2,956,916 TOTAL LIABILITIES AND EQUITY $ 2,721,889 $ 3,286,006 The accompanying notes are an integral part of these financial statements. -2- John Bordynuik, Inc. STATEMENT OF OPERATIONS For the three months ending October 31, 2008 and 2007 (Unaudited) 3 months 3 months ending ending 10/31/2008 10/31/2007 REVENUE $ - $ 31,500 COST OF SERVICES 26,747 - GROSS PROFIT OR (LOSS) (26,747 ) 31,500 GENERAL AND ADMINISTRATIVE EXPENSES 291,034 20,919 OTHER INCOME (EXPENSE) Employment Grants 689 - Interest Income 6,467 - Total Other Income (Expense) 7,156 - NET INCOME (LOSS) (310,625 ) 10,581 ACCUMULATED DEFICIT, BEGINNING BALANCE (554,922 ) (109,226 ) ACCUMULATED DEFICIT, ENDING BALANCE $ (865,547 ) $ (98,645 ) Earnings (loss) per share $ (0.01 ) $ 0.00 Weighted average number of common shares 58,321,250 51,389,467 COMPREHENSIVE INCOME NET INCOME $ (310,625 ) $ 10,581 FOREIGN CURRENCY TRANSLATION ADUSTMENTS (403,119 ) 4,545 COMPREHENSIVE INCOME $ (713,744 ) $ 15,126 The accompanying notes are an integral part of these financial statements. -3- John Bordynuik, Inc. STATEMENT OF STOCKHOLDERS' EQUITY As of October 31, 2008 (Unaudited) COMMON PAID ACCUM. CURRENCY TOTAL SHARES STOCK IN CAPITAL DEFICIT ADJUSTMENT EQUITY Stock issued on acceptance 900,000 900 (741 ) - - 159 of incorporation expenses February 10, 2006 at $0.00017667 per share Net loss (7,943 ) (7,943 ) Total, July 31, 2006 900,000 900 (741 ) (7,943 ) - (7,784 ) Stock issued for cash 60,000 60 106,704 106,764 on October 31, 2006 at $.1186267 per share Stock issued for reduction of debt 36,100,000 36,100 (9,538 ) 26,562 on November 6, 2006 at $0.0951333 per share Stock issued for patent agreement 1,500,000 1,500 (1,232 ) 268 on November 10, 2006 at $$0.00029778 per share Stock issued for tech agreement 1,500,000 1,500 (1,249 ) 251 on February 23, 2007 at $0.00027889 per share Stock issued for consulting 1,400,000 1,400 (616 ) 784 on June 1, 2007 at $0.00087111 per share Stock issued as compensation 7,690,000 7,690 (7,324 ) 366 on June 22, 2007 at $0.00040667 per share Stock issued as compensation 2,135,000 2,135 5,305 7,440 during July 2007 at $0.0082667 per share Subtotal - continued next page 51,285,000 51,285 91,309 (7,943 ) - 134,651 The accompanying notes are an integral part of these financial statements. -4- John Bordynuik, Inc. STATEMENT OF STOCKHOLDERS' EQUITY - CONTINUED As of October 31, 2008 (Unaudited) COMMON PAID ACCUM. CURRENCY TOTAL SHARES STOCK IN CAPITAL DEFICIT ADJUSTMENT EQUITY Subtotal - from previous page 51,285,000 51,285 91,309 (7,943 ) - 134,651 Contribution to capital - 600 600 Foreign currency (22,090 ) (22,090 ) translation adjustments Net Loss (101,283 ) (101,283 ) Total, July 31, 2007 51,285,000 51,285 91,909 (109,226 ) (22,090 ) 11,878 Stock issued on acceptance of 100,000 100 100 incorporation expenses for the parent company formally known as Expedite 2, Inc. on September 27, 2007 at $0.001 per share Stock issued for cash September 1,190,500 1,191 425,964 427,155 2007 through May 2008 at $0.47461611 pershare Stock issued for cash June 6,045,750 6,046 2,984,904 2,990,950 2008 through July 2008 at $3.32327972 per share Foreign currency (27,470 ) (27,470 ) translation adjusments Net Loss (445,696 ) (445,696 ) Total, July 31, 2008 58,621,250 58,621 3,502,777 (554,922 ) (49,560 ) 2,956,916 Foreign currency (403,119 ) (403,119 ) translation adjusments Net Loss (310,625 ) (310,625 ) Total, October 31, 2008 58,621,250 $ 58,621 $ 3,502,777 $ (865,547 ) $ (452,679 ) $ 2,243,172 The accompanying notes are an integral part of these financial statements. -5- John Bordynuik, Inc. STATEMENTS OF CASH FLOWS For the three months ending October 31, 2008 and 2007 (Unaudited) 3 months 3 months ending ending CASH FLOWS FROM OPERATING ACTIVITIES 10/31/2008 10/31/2007 Net income (loss) $ (310,625 ) $ 10,581 Translational Gain/Loss (403,119 ) 4,545 Depreciation expense 17,745 7,534 (Increase) decrease in accounts receivable (54,201 ) (33,390 ) (Increase) decrease in inventory 365 - (Increase) decrease in prepaid expenses (189,461 ) (8,630 ) (Increase) decrease in payroll advances 890 - (Increase) decrease in GST tax receivable - 1,862 Increase (decrease) in accounts payable 128,924 (3,740 ) Increase (decrease) in accrued expenses 75,137 5,690 Total adjustments to net income (423,720 ) (26,129 ) Net cash provided by (used in) operating activities (734,345 ) (15,548 ) CASH FLOWS FROM INVESTING ACTIVITIES Cash paid for intangible assets - - Cash paid for equipment (101,026 ) (77,615 ) Net cash flows provided by (used in) investing activities (101,026 ) (77,615 ) CASH FLOWS FROM FINANCING ACTIVITIES Stock issued for cash - 130,000 Cash paid (received) on demand note (219,896 ) 595 Cash received(paid) from(to) related party (54,434 ) (1,835 ) Net cash flows provided by (used in) financing activities (274,330 ) 128,760 CASH RECONCILIATION Net increase (decrease) in cash (1,109,701 ) 35,597 Cash - beginning balance 2,664,386 11,310 CASH BALANCE - END OF PERIOD $ 1,554,685 $ 46,907 The accompanying notes are an integral part of these financial statements. -6- JOHN BORDYNUIK, INC. NOTES TO FINANCIAL STATEMENTS OCTOBER 31, 2008 NOTE 1 ORGANIZATION John Bordynuik, Inc. (the “Company”), formerly known as Expedite 2, Inc., was incorporated in the state of Delaware on September 27, 2007 and is headquartered in Niagara Falls, Canada.The Company has developed technology to read legacy data computer tapes and to extract and recover the valuable data contained therein.The technology developed cracks encryption used to store data onto tapes and deciphering data for clients in the process of legacy data recovery usually deciphering tape data after recovery.All data, sensitive or private , is stored in a secure location and viewed only by the Company.The Company employs its software to decipher all data and convert it to modern file formats as requested by clients. On February 10, 2009, the Company entered into a merger agreement with the subsidiary Company, John Bordynuik, Inc., a Canadian company.The company accounted for this as a reverse merger, into an inactive company, Expedite 2, Inc., a Delaware corporation, whereby Expedite 2, Inc. changed its name to John Bordynuik, Inc.The exchange of stock was for 100 % of the issued and outstanding shares of the subsidiary company, the Company issued 58,521,250 common shares to the shareholders of the subsidiary company acquirement of their shares, or 234,085 shares, or 250 shares for each share.From inception, September 27, 2007 to the date of closing, the Company had no operations and was actively looking for an operating company to merge with or acquire. The Company has adopted a July 31 fiscal year end. NOTE 2 BASIS OF PRESENTATION AND GOING CONCERN The accompanying consolidated financial statements have been prepared in accordance with generally accepted accounting principles. As indicated in the accompanying financial statements, since inception the Company has incurred cumulative net realized losses.Since inception, the Company’s management have indicated their continued support for the Company; however, there can be no assurance these activities will be successful. These matters raise substantial doubt about the Company’s ability to continue as a going concern.The accompanying financial statements have been prepared on a going concern basis, which contemplates the realization of assets and satisfaction of liabilities in the normal course of business.These financial statements do not include any adjustments relating to the recovery of the recorded assets or the classification of the liabilities that might be necessary should the Company be unable to continue as a going concern.The Company continues to seek both public and private debt and equity funding. NOTE 3 SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES a. Cash For purposes of the Statement of Cash Flows, the Company considers all short-term debt securities purchased with a maturity of three months or less to be cash equivalents. b. Inventory Inventory is valued at the lower of cost or market and net realizable value determined on a specific item basis. -7- JOHN BORDYNUIK, INC. NOTES TO FINANCIAL STATEMENTS OCTOBER 31, 2008 b. Fair Value of Financial Instruments The carrying amounts of the Company’s financial instruments, which include cash equivalents and current liabilities, approximate their fair values at July 31, 2008 and 2007. c. Foreign Currency Translation Adjustments The U.S. dollar is the functional currency of the Company.Its operating subsidiary uses the Canadian dollar.The Canadian subsidiary operations are translated into the U.S. dollar as if it operated using U.S. dollars by the temporal method of currency translation.All foreign currency asset and liability amounts are remeasured into U.S. dollars at year end-of-period exchange rates, except for inventories, prepaid expenses and property, plant, and equipment, which are remeasured at historical rates.Foreign currency income and expenses are remeasured at average exchange rates in effect during the year, except for expenses related to balance sheet amounts which are translated at historical exchange rates.Net remeasurement gains and losses of foreign currency translation adjustments are shown as part of equity and are also shown in comprehensive income. d. Intangible Assets Intangible assets are accounted for at cost and not amortized.Intangible assets are tested for impairment annually, or more frequently if events or changes in circumstances indicate that they might be impaired.The impairment test consists in comparison of the fair value of assets and/or cash inflows derived from the asset with its carrying value.When the carrying value exceeds these values an impairment loss is recognized in an amount equal to the excess e. Earnings Per Share Basic and diluted net income per common share is computed by dividing the net income available to common shareholders for the period by the weighted average number of shares of common stock outstanding during the period. The number of weighted average shares outstanding as well as the amount of net income per share is the same for basic and diluted per share calculations for all periods reflected in the accompanying financial statements. f. Income Taxes The Company accounts for income taxes in accordance with Statement of Financial Accounting Standards No. 109 "Accounting for Income Taxes", which requires the use of the "liability method". Accordingly, deferred tax liabilities and assets are determined based on differences between the financial statement and tax bases of assets and liabilities, using enacted tax rates in effect for the year in which the differences are expected to reverse. Current income taxes are based on the income that is currently taxable. g. Use of Estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from those estimates. h. Advertising Costs The Company expenses advertising costs when the advertisement occurs. -8- JOHN BORDYNUIK, INC. NOTES TO FINANCIAL STATEMENTS OCTOBER 31, 2008 i. Recognition of Revenue Revenue and cost s reported to date is realized from the subsidiary’s operations and recognized on the accrual basis in accordance with Generally Accepted Accounting Principles. h.Common Stock Recorded as Compensation The Company does not have an employee stock compensation package set up at this time. The stock compensation that may be granted would fall under Rule 144.
